SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á diez y nueve de Diciembre de mil novecientos uno, en el recurso que en grado de apelación ante Nos pende, entre partes, de la una el Ayuntamiento de Toa Baja, representado por el Letrado Don Herminio Díaz Navarro, y de la otra la Administración general, y en su nombre el Fiscal, habién-dose adherido á dicho recurso Don José Nevares Landrón, representado por el Letrado Don Rafael López Landrón, en concepto de coadyuvante del Ayuntamiento de Toa Baja, sobre revocación de la sentencia dictada por el Tribunal del Distrito de San Juan en diez y siete de Diciembre de mil novecientos, que literalmente copiada dice así: — “En la Ciudad de San Juan de Puerto Rico, á diez y siete de Diciembre de-mil novecientos. — Vistos: Estos autos que penden ante este Tribunal de Distrito, por demanda del Ayuntamiento de Toa Baja, representada por el Letrado Don Herminio Díaz Navarro, contra la Administración, representada por el Sr. Fiscal Don Eduardo Acuña, habién-dose adherido á dicho recurso José Nevares Landrón, representado por el Letrado Don Rafael López Landrón, en concepto de coadyuvante de la administración municipal de Toa Baja, en solicitud de que se declare por el Tribunal ineficaz, insostenible y nula la resolución de la extinguida Secretaría de Estado, de veinte y nueve de Abril, y la de seis de Mayo de mil ochocientos noventa y nueve, y válida y subsistente la del Secretario de Gobernación *289de veinte y cinco de Enero del propio año y los acuerdos que, cumplimentándola, tomó el Ayuntamiento de Toa Baja, todo con costas al que á ello se opusiere. — Siendo Ponente el Juez Asociado del Tribunal Don Angel Acosta Quintero. — Resultando : Que el Letrado Don Herminio Díaz Navarro, á nombre y representación del Ayuntamiento de Toa Baja, formuló la siguiente demanda contencioso-administrativa contra resoluciones de la Superior adminis-tración, basándola en los siguientes hechos: — 1? En diez y nueve de Noviembre de mil ochocientos noventa y ocho se expidió por el Sr. Alcalde del pueblo de Toa Baja una boleta de apremio, citando y requiriendo al contribuyente Don José Nevares Landrón para que en el término de tres días satisficiera las siguientes contribuciones municipales por él adeudadas: — Por el año mil ochocientos ochenta y ocho á mil ochocientos ochenta y nueve, seis pesos noventa y ocho centavos. — Por el año mil ochocientos noventa y siete á mil ochocientos noventa y ocho, mil cuatrocientos treinta y ocho pesos treinta centavos. — Por el año mil ochocientos noventa y ocho á mil ochocientos noventa -y nueve, ochocientos cincuenta y cinco pesos cuatro centavos. — Por su esposa mil ochocientos noventa y seis á mil ochocientos noventa y siete, tres pesos noventa y tres centavos. — Por el Sr. Llaneras, mil ochocientos noventa y siete á mil ochocientos noventa y ocho, noventa y dos pesos setenta y tres centavos. —Por el Sr. Sánchez, mil ochocientos noventa y siete á mil ochocientos noventa y ocho, treinta pesos. — Por el siete por ciento del primer grado de apremio, ciento noventa y seis pesos ochenta y ocho centavos. — Total: dos mil quinientos noventa y seis pesos ochenta y seis centavos. — 2? No habiendo el Sr. Nevares Landrón, que fué notificado en la indicada fecha, abonado ese débito, se mandó requerirle y se le requirió nuevamente á saldarlo en el término de veinte y cuatro horas, apercibido de procederse al segundo grado de apremio si no lo verificaba, y como no defiriera á ese requerimiento, se ordenó que se le embargasen bienes en *290cantidad bastante á responder del principal adeudado, costas y demás gastos que se originasen. — 3? En virtud de esa orden se embargó, como perteneciente al Sr. Nevares Landrón, una tinca rústica radicada en el barrio de “Media Luna,” del término de Toa Baja, compuesta de sesenta cuerdas, colindante por el Este con terrenos de ‘Don Juan Vilá, y por el Oeste, Norte y Sur con terrenos de la hacienda “Media Luna,” anotándose dicho embargo en el Registro de la Propiedad del partido. — 4? Hecho ese embargo se libró mandamiento al Sr. Registrador de la Propiedad del partido para que cer-tificase sobre las hipotecas, censos y gravámenes de-la finca trabada, procediéndose á la tasación que dió por resultado el valorarse en cuatro mil doscientos pesos. — 5? Apareciendo de la certificación de cargas libradas por el Sr. Registrador de la Propiedad que sobre dicho inmueble embargado hallá-banse constituidas como parte segregada de otro, varias hipotecas, y entre ellas, en último término, una á favor de Don Ramón García Cobián, y otra á favor de Don Cándido García Cobián, se les mandó notificar y se les notificó el estado del expediente de apremio, señalándose para la subasta el doce de Enero de mil ochocientos noventa y nueve. — 6? No hubo licitadores en esa primera subasta y se mandó que en la forma por la ley prevenida se celebrara un nuevo remate el día diez y ocho de dicho mes de Enero, cuyo acto no pudo tener lugar por haberse dispuesto, por la enton-ces Secretaría de Gobernación, que para resolver quejas que le habían sido dirigidas se suspendiera y se le remitiera el expediente. — 7° La queja formulada á la Secretaría de Gobernación lo fué por el acreedor hipotecario Don Cándido García Cobián, dictándose en su vista por aquel Centro la resolución siguiente: — San Juan, veinte y cinco de Enero de mil ochocientos noventa y nueve. — Vista la instancia que presenta á este Centro Don Cándido García Cobián, exami-nado el expediente de apremio seguido por esa Alcaldía contra Don José Nevares Landrón, en cobro de varias contri-buciones, y resultando que en la boleta de apremio se *291incluyen débitos de Don Miguel Llaneras y Don I. Sánchez, á los cuales deben estar afectas las fincas sobre que se impusieron aquellas contribuciones, para que no resulte en perjuicio de tercero el remate, como sucede en el actual caso, en que se presentan reclamaciones contra tal procedimiento, esta Secretaría anula el aludido expediente en lo que se refiere á la inclusión indebida de los débitos de Don Miguel Llaneras y Don I. Sánchez, por lo que se debe seguir proce-dimiento aparte, haciendo recaer el remate de los bienes territoriales sobre que se basó la contribución impuesta á dichos señores. — L. Muñoz, Secretario de Gobernación. — 8? Comunicada esa resolución á la Alcaldía de Toa-Baja, ésta acatándola, dispuso en veinte de Febrero de mil ochocientos noventa y nueve que se notificase, como se notificó, á los Sres. Nevares y García Oobián, y que se eliminasen del cobro las cantidades correspondientes á Llaneras y á Sánchez, haciéndose la oportuna retasa á los efectos del segundo remate, para el que se señaló el día veinte y cinco de Abril de mil ochocientos noventa y nueve. — 9? Así las cosas, presentó el diez y nueve de ese mismo mes de Abril el Sr. García Cobián nueva instancia al Alcalde de Toa-Baja, pidiéndole la suspensión del remate, y alegando lo mismo que antes alegara ante el Secretario de Gobernación, le fué denegada la solicitud. — 10? El segundo remate tuvo lugar en el día señalado, dándose la buena pro á Don Juan Hernández Rodríguez, único postor, y aprobándose dicho remate y todo lo actuado en el expediente por el Ayuntamiento en sesión ordinaria celebrada el veinte y siete de Abril de mil ocho-cientos noventa y nueve. — 11? Ese mismo día presentó el Sr. García Cobián escrito apelando para ante el Sr. Secretario de Estado de la resolución recaída á su instancia del diez y nueve, no habiéndose admitido dicha apelación, pero á virtud de queja que formulara el veinte y seis del referido Abril ante aquella Superior autoridad, mandó ésta tres días después suspender el procedimiemto, y que se le remitiera el expe-diente, y hecho así, y sin anular el expediente dictó, en seis de *292Mayo de mil ochocientos noventa y nueve una resolución que en su parte dispositiva, dice : “Se declara con lugar la demanda interpuesta, y se resuelve, primero: que la subasta de los terre-nos no afecta al crédito hipotecario de Don Cándido García Cobián, en cuanto á las contribuciones de mil ochocientos ochenta y ocho á ochenta y nueve, no debiendo el Ayunta-miento hacerlas efectivas sobre esos terrenos, sin dejar asegu-rados los derechos de dicho acreedor; segundo: que debe el Ayuntamiento formar un cálculo proporcional de la contri-bución que corresponda á los terrenos embargados, en rela-ción con la impuesta á la hacienda “Media Luna”, en los años mil ochocientos noventa y siete y mil ochocientos noventa y ocho á noventa y nueve, y sólo por la cantidad que resulte podrá seguir el apremio sobre los terrenos, á perjuicio de García Cobián, dejando asegurado, como antes se ha expresado, el derecho de éste sobre el resto del valor que se obtenga del remate, antes de aplicar otra cantidad del mismo, al pago de las demás contribuciones de la finca. — 12? De esa resolución se alzó el Ayuntamiento de Toa Baja para ante el Comandante General, aprobándolaéste, y contra ella se interpuso en tiempo, el recurso contencioso-administrati-vo. — Resultando: Que presentada la demanda, el Tribunal, por providencia de doce de Junio del corriente año, la tuvo por formulada, y confirió traslado de la misma al Sr. Fiscal y demás partes, para que la contestara en el término de veinte días, entregándosele en el acto de la citación, la copia de la ameritada demanda. — Resultando: Que el Ministerio fiscal, representado por Don Eduardo Acuña, en escrito fecha Julio veinte último, contestó la demanda, aceptando los hechos consignados en la misma, adicionando el noveno en el sentido de que el recurrente García formuló su protesta, por el procedimiento ilegal seguido por el Ayuntamiento de Toa Baja; consignando el Sr. Fiscal los fundamentos de derecho que creyó pertinentes, y solicitando en definitiva que el Tribunal declarara sin lugar la demanda, con las costas. — Resultando: Que estando conformes las partes liti-*293giosas, en cuanto á los hechos, quedando reducido el debate á la apreciación jurídica de los mismos, el Tribunal tuvo por renunciadas las propuestas de prueba del actor, y por provi-dencia de diez de Agosto último, próximo pasado, mandó, que por Secretaría se hiciera un extracto del pleito, y se diese cuenta, cuya orden se dió á petición del actor, y en cumplimiento del artículo 58 de la Ley de lo Contencioso. —Resultando: Que hecho por Secretaría el extracto de los autos,” ordenado y puéstose de manifiesto dicho extracto, así como los expedientes originales á las partes, el Tribunal, por providencia de Noviembre siete último, señaló día para la vista pública de estas actuaciones, previa citación de las partes. — Resultando : Que el día siete del corriente mes y año, tuvo efecto dicha vista, á la que tan sólo acudió el actor, el que expuso las consideraciones legales pertinentes á su derecho. — Resultando : Que en la sustanciación y tramita-ción de estas actuaciones, se han observado las prescripciones legales. — Considerando : Que la resolución de la Secretaría de Estado, fecha seis de Mayo de mil ochocientos noventa y nueve, se opone y contradice á la anterior resolución de la Secretaría de Gobernación, de veinte y cinco de Enero del mismo año, toda vez que vulnera los derechos adquiridos por el Ayuntamiento de Toa Baja, derechos adquiridos por imperio de la ley, y que fueron ratificados por resolución administrativa superior, ó sea por la Secretaría de Goberna-ción, antecesora de la de Estado, y recaída á mayor abun-damiento á instancias de Don Cándido García Cobián, el que con posterioridad obtuvo en otro recurso de la Secreta-ría de Estado la que es objeto del presente recurso. — Consi-derando: Que conforme á los artículos 87, 110, 120, 180, 182, 184 y 186 de la vigente Ley municipal, los acuerdos de los Ayuntamientos en asuntos de su competencia son ejecu-tivos y sólo podrán suspenderse cuando lesionan derechos particulares, previas las formalidades de la suspensión del acuerdo adoptado, hecho por solicitud del particular perju-dicado al Alcalde y alzada de aquél ante la Superioridad, y *294la resolución que ésta dicte causa estado y no puede la auto-ridad que la haya dictado ó que la instituya modificarla en sentido alguno, pues contra ella no está otro recurso que el contencioso-administrativo. — Considerando : Que si la reso-lución de la Secretaría de Gobernación, fecha veinte y cinco de Enero de mil ochocientos noventa y nueve, recaída á ins-tancia del particular Don Cándido García Cobián, fué lesiva á sus derechos, debió haber entablado contra la misma formal demanda contencioso-administrativa, pues contra ella no cabía apelación gubernativa, por ser resolución definitiva en la vía entablada. — Considerando : Que al proveer la Secretaría de Estado, en seis de Mayo de mil ochocientos noventa y nueve en la forma que proveyó, á virtud de alzada interpuesta por el particular Don Cándido García Cobián, no pudo hacerlo, no tan sólo por las razones expuestas anteriormente, sino por cuanto que al tiempo de hacerlo, habíase en el remate cele-brado, otorgado la buena pro á un licitador y aprobado el acto, acto irrevocable, conforme al artículo 60 de la Instruc-ción para el régimen y gobierno de' los encargados de la recaudación de las contribuciones territorial, industrial y comercial, y cuyo principio es el mismo que informa el ar-tículo 1,531 de la Ley de Enjuiciamiento Civil. — Vistos los artículos citados y el 61 de la Ley contencioso-administrativa. —Fallamos: Que debemos declarar y declaramos con lugar la demanda deducida por el Letrado Don Herminio Díaz Navarro, á nombre del Ayuntamiento de Toa Baja, y en su consecuencia revocar como revocamos, declarándola nula é ineficaz, las resoluciones de la extinguida Secretaría de Es-tado, de fecha veinte y nueve de Abril y seis de Mayo de mil ochocientos noventa y nueve, recaída á virtud de alzada de Don Cándido García Cobián, acreedor hipotecario del contribuyente ejecutado Don José Nevares Landrón, sin ha-cer especial condenación de costas. — Así lo pronunciamos, mandamos y firmamos. — -Angel Acosta. — Ricardo Lacosta.— El Juez Sr. Don Isidoro Soto Nussa, votó en Sala de confor-midad, Angel Acosta. — Resultando : Que el Fiscal del Dis-*295trito de San Juan presentó contra la anterior sentencia re-curso de apelación, que fuá admitido para ante el Tribunal Supremo con citación y emplazamiento de las partes, lo que tuvo lugar en diez y siete de Febrero y nueve de Abril de mil novecientos uno. — Resultando: Que elevadas á este Tribunal las actuaciones de primera instancia, compareció el Fiscal á sostener el recurso, así como el Letrado Don Manuel F. Rossy, á nombre de Don Cándido García Cobián, como coadyuvante de la Administración general, y el Letrado Don Herminio Díaz Navarro, á nombre del Ayuntamiento de Toa Baja, teniéndoseles por comparecidos y mandándose for-mar la correspondiente nota. — Resultando: Que no ba com-parecido en la apelación la representación del coadyuvante Don José Nevares Landrón. — Visto: Siendo Ponente el Pre-sidente del Tribunal Supremo Don José S. Quiñones.— Aceptando los fundamentos de hecho y el primero y cuarto de los de derecho de la sentencia apelada. — Considerando, además: Que no habiendo utilizado Don Cándido García Cobián, en tiempo y forma, el recurso que le concedía el ar-tículo 183 de la Ley municipal, de treinta y uno de Diciem-bre de mil ochocientos noventa y seis, contra la providencia del Alcalde de Toa Baja, de veinte de Febrero de mil ocho-cientos noventa y nueve y la resolución de la Secretaría de Gobernación, del diez y siete del mismo mes de Febrero que le fueron notificadas oportunamente, quedaron dichas reso-luciones consentidas, y no pudieron ser enmendadas por otras posteriores en la vía gubernativa, por ser declaratorias de derechos, á tenor de lo que previenen los artículos 1° y 8° del Real Decreto de treinta y uno de Diciembre de mil ochocientos noventa y seis, sobre el ejercicio del recurso de queja en esta Isla. — Fallamos : Que debemos confirmar y confirmamos la sentencia dictada por el Tribunal del Distri-to de San Juan, en diez y siete de Diciembre dél año próxi-mo pasado, sin especial condenación de costas. — Así por esta nuestra sentencia, que se publicará en la Gaceta, lo pronun-ciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José MJ Figue-ras. — J. H. McLeary.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Presidente del Tribunal Supremo Don José S. Quiñones, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico, á diez y nueve de Diciembre de mil novecientos uno.— E. de J. López Gaztambide, Secretario.